Exhibit 10.65
 


FINDERS FEE AGREEMENT
 
This is an agreement made by and between National Automation Services, Inc.,
“NASV”, (“Seller”) and Newport Coast Securities, Inc. ("Finder").


Stock. Seller seeks a purchaser of some of its restricted National Automation
Services, Inc. shares (“Securities”) at $0.0018 per share, from a qualified
sophisticated investor. Finder represents to Seller that he has access to
sophisticated investors and believes that he can introduce parties interested in
investing in the Company.
 
1.           Legal Compliance.  In connection with introduction to investors,
Finder shall comply with all applicable laws and shall specifically, but not as
a limitation thereof, comply with the requirements set forth in Rule 506 of
Regulation D under the Securities Act of 1935, as amended.  Finder represents
and warrants that it has all permits, licenses and registrations required to
perform the services hereunder.
 
2.           Nonexclusive Right.  For a period of 5 days after the date hereof,
Finder shall have the non-exclusive right to introduce prospective investors to
the Company who meet the definition of "accredited investors" under SEC Rule
506, and who may or may not be already known to the Seller ("Qualified
Investors").
 
4.           Acceptance of Investors.  The decision to accept a Qualified
Investor as a owner of the restricted shares in the Company is in the sole
discretion of the Seller.
 
5.           Fee.  In the event that a Qualified Investor is accepted by the
Seller, and the Qualified Investor closes the purchase of the restricted shares
in the Company within 5 days of the date hereof, then the Company shall pay
Finder a finder's fee (i) equal to ten percent (10%) plus a (2%) non accountable
expense fee on the dollar amount of Securities purchased by the Qualified
Investors and (ii) the Seller shall issue restricted National Automation
Services, Inc. shares equal to fourteen percent (14%) of the number of shares
issued at $.0018 per share and yet to be issued if additional shares are paid to
investors . The 10% plus 2% fee and restricted stock shall be paid to Finder and
or it’s assignees at closing of the sale of the Securities to the Qualified
Investor and (iii) In consideration for Finder entering into this Agreement,
without any guarantee from Finder as to the consummation of a transaction
between Seller and a Qualified Investor, Seller shall immediately transfer
880,000 restricted shares of the Company’s common stock held by Seller to
Finder, or its assignees. Any Warrants issued in this agreement that are
exercised with cash, NASV will pay Finder a commission of 8%  of the cash amount
for a period of the later of: 60 months from the initial closing of this
offering or the expiration of the Warrants. Finder shall notify Qualified
Investors that he will receive a finder's fee in the event of the sale of the
Securities to Qualified Investors. If the Company or Seller raises funds in the
next 5 years from the Investors in this agreement, or any documented accredited
individual, entity or institution which is introduced to NASV by the Finder, and
does not place it through the Finder or Bret Williams, then the same fee
structure shall apply and be paid to the Finder or Bret Williams. . If the
Finder’s fee of 10% plus 2% is not paid to the Finder within 5 calendar days of
Seller completing a transaction with a Qualified Investor, and/or if the
required restricted NASV shares are not received by Finder and or Assignee
within 20 days of closing this transaction then Seller shall transfer an
additional 500,000 shares of the Company’s common stock held by Seller as a late
fee. Seller shall still be required to pay Finder the Finder’s fee of 12%.
 
 
 

--------------------------------------------------------------------------------

 
 
6.           Expenses. The Company shall bear all costs and expenses incident to
the issuance, offer, sale and delivery of the Securities, including without
limitation due diligence expenses and the legal expenses of legal counsel for
both the Company and the Finder.


The Company agrees to reimburse Finder for reasonable out-of-pocket expenses,
which include postage, copy/printing, travel, conference room, hotel/meals if
required, all bank and escrow fees and any other reasonable expense pertaining
to the offering. The Company shall also bear all fees required for future
opinion letters if required for any stock issued in the Offering. Upon request
by the Finder or it’s Assignees for an opinion letter, the Company will provide
a legal opinion within 7 business of the request. A fee of $500 per day per
Investment Banking person will be paid to the Finder by the Company for required
out of town trips for due diligence and road shows. The Company shall pay Finder
all documented expenses within five (5) business days of the Company’s receipt
of such documented expenses. The documented expenses may be deducted at each
Closing. Except for legal expenses, any expense over $2,500 must be approved by
the Company. All fees and expenses payable hereunder are payable in cash, unless
otherwise noted, and shall be a condition to each closing. The Finder has the
right, for a period of 60 days after NASV pays all commissions and fees, to
invest all commissions and fees back into NASV shares at the same price and
agreement as the current investors.
 
 
7.           Indemnification.  The Seller and the Company agrees to indemnify
and hold harmless the Finder, and its affiliates, directors, officers, agents,
attorneys, and employees, and each other person, if any, controlling the Finder
or any of their respective affiliates (collectively the “Indemnified Persons”),
from and against any losses, claims, damages, liabilities or expenses (or
actions, including shareholder actions, in respect thereof), related to or
arising out of such engagement or the Finder’s role in connection therewith, and
will reimburse the Indemnified Persons for all reasonable expenses (including
out-of-pocket expenses and any Indemnified Persons counsel fees and expenses
subject court approval) as they are incurred by the Indemnified Persons in
connection with investigating,, preparing or defending any such action or claim,
whether or not in connection with pending or threatened litigation in which
Finder or any Indemnified Person is a party.  The Seller or Company will not,
however, be responsible for any Indemnified Persons gross negligence, willful
misconduct or bad faith.  The Seller and Company also agrees that none of the
Indemnified Persons shall have any liability to the Seller or Company for or in
connection with the servicers or matters pertaining to this Agreement except for
any such liability for losses, claims, damages, liabilities or expenses incurred
by the Seller or Company that results from any Indemnified Persons gross
negligence, willful misconduct or bad faith.  If the foregoing indemnity is
unavailable or insufficient to hold the Indemnified Persons harmless, then the
Seller and Company shall contribute to the amount paid or payable by the
Indemnified Persons, in respect of the Indemnified Persons, for losses, claims,
damages, liabilities, or expenses in such proportion as appropriately reflects
the relative benefits received by, and fault of, the Seller or the Company, on
the one hand and the Indemnified Persons, on the other, in connection with the
matters as to which such losses, claims, damages, liabilities or expenses relate
and other equitable considerations.  The foregoing Agreement shall be in
addition to any rights that Indemnified Person or the Seller and Company may
have at common law or otherwise.  If any action, proceeding, or investigation is
commenced as to which an Indemnified Person demands indemnification, the
Indemnified Person shall have the right to retain counsel of its own choice to
represent it, the Seller or Company shall pay the reasonable fees and expenses
of such counsel, and such counsel shall to the extent consistent with its
professional responsibilities cooperate with the company and any counsel
designated by the Seller or Company; provided that the Seller or Company shall
not be responsible for the fees and expenses of more than one counsel.
 
 
 

--------------------------------------------------------------------------------

 
 
 
8.
Miscellaneous.  This letter shall be governed by the substantive laws of the
State of California without regard to conflict of law principles.  This letter
constitutes the entire understanding and agreement between the parties hereto
and their affiliates with respect to it’s subject matter and supersedes all
prior or contemporaneous agreements, representations, warranties and
understandings of such parties (whether oral or written).  No promise,
inducement, representation or agreement, other than as expressly set forth
herein, has been made to or by the parties hereto.  This letter may be amended
only by written agreement, signed by the parties to be bound by the amendment.
Evidence shall be inadmissible to show agreement by and between such parties to
any term or condition contrary to or in addition to the terms and conditions
contained in this letter.  This letter shall be construed according to its fair
meaning and not strictly for or against either party.

 
 
 
 
 
 

 
Date:           11-28-11
                      Seller:  Robert Chance     Finder: Newport Coast
Securities, Inc.                            Signature: 
/s/Robert Chance
  Signature:
/s/ Kathy McPherson
   By: Robert Chance    By:
Kathy McPherson
   
CEO, National Automation Services, Inc.
   
CEO
   
P.O. Box 531744
   
18872 Mac Arthur Blvd, 1st Fl
   
Henderson, NV 89074
   
Irvine, CA  92612
 

 
 
 

--------------------------------------------------------------------------------